By the Court :
The Act of 1872, ch. 316, authorizes “ the party accused, or the State’s Attorney in behalf of the Stale of Maryland, to tender to the Court a bill.of exceptions, which shall be signed and sealed by the Court, as is now practiced within this State in civil cases, and the party tendering such bill of exceptions may appeal, &c.”
Under this law, the only person authorized to take an appeal in the name and behalf of the State, is the State’s Attorney.
In this case it appears from the record, that the appeal was taken and is now prosecuted by an attorney, who was employed by private parties to assist the State’s Attorney, and by his consent with the leave of the Court, participated with him in the trial of the case in the Circuit Court; and who has taken the appeal without the consent or co-operation of the State’s Attorney.
For this reason the appellee has moved that the appeal be dismissed. The motion is not opposed either by the *10State’s Attorney, .or by the Attorney-General, whose duty it is to represent the State in this Court. (Constitution, Art. 5, sec. 3.) Under these circumstances the motion must prevail and the appeal will he dismissed.
(Decided 15th May, 1878.)

Appeal dismissed.